Citation Nr: 1509156	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-03 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Whether the reduction in evaluation from 60 to 10 percent for service-connected tinea versicolor of the arms, shoulders, back and chest, effective from September 1, 2012, was proper.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to November 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDING OF FACT

The Veteran's service-connected tinea versicolor of the arms, shoulders, back and chest is not shown to have improved since the assignment of a 60 percent rating in June 2010.


CONCLUSION OF LAW

The criteria for reducing the Veteran's evaluation from 60 to 10 percent for service-connected tinea versicolor of the arms, shoulders, back and chest, effective from September 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.344, 3.951, 4.118, Diagnostic Codes 7813-7806 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

There are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  In implementing the rating reduction, the RO did apply the due process provisions of 38 C.F.R. § 3.105(e).  As the decision below is fully favorable to the Veteran, the Board need not further analyze whether the RO has fully complied with 38 C.F.R. § 3.105(e).

The Veteran's disability rating had been in effect for less than 5 years.  In such a situation, reexaminations disclosing improvement, physical or mental, will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  However, the Veteran has been rated as at least 10 percent disabling for this disability since November 30, 1976.  Therefore, because he has been rated as at least 10 percent disabling for 20 or more years, his evaluation will not be reduced to less than 10 percent.  38 C.F.R. § 3.951(b).

A veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated actually improved.  38 C.F.R. § 3.951(a).

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the reasonability of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); see also Faust v. West, 13 Vet. App. 342 (2000).  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421; 38 C.F.R. § 3.102.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemeyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 4.3, 4.7.

The Veteran's tinea versicolor of the arms, shoulders, back and chest is rated under Diagnostic Codes 7813-7806.  Diagnostic Code 7813 provides the rating criteria for dermatophytosis of the body, head, feet, beard area, nails or inguinal area and directs that the disability associated with dermatophytosis be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801 to 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 

In this case, the Veteran's service-connected tinea versicolor of the arms, shoulders, back and chest does not involve his head, face, or neck and, as discussed below, is not manifested by scars.  Accordingly, his disability will be rated as dermatitis under Diagnostic Code 7806. 

Under Diagnostic Code 7806, for dermatitis/eczema, a 10 percent rating is warranted where the skin disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where the disability covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where the disability covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy was required during the past 12-month period.

In a September 2010 rating decision, the Veteran was granted a disability rating of 60 percent, effective June 1, 2010.  The grant of the increased rating was based on a July 2010 VA examination, which showed that the Veteran's tinea versicolor was located on his arms, shoulder, back and trunk with hypopigmentation of more than six square inches and abnormal texture of more than six square inches.  The skin lesion in exposed areas was 0 percent, but the skin lesion coverage relative to the whole body was 50 percent.  The Veteran was diagnosed as having tinea versicolor of the arms, shoulder, back and trunk that is an active condition with subjective factors of itchy and dry skin.  The Veteran reported using Selsun topical lotion twice a week for the past 2 years.  He also complained during that examination of having constant itchiness of the back, head, chest, arm and shoulder.  

A June 2012 rating decision reduced the 60 percent rating to 10 percent, effective September 1, 2012, based on an August 2011 VA examination.  The RO explained that the Veteran's disability characteristics did not warrant a 60 percent rating as the tinea versicolor of the arms, shoulders, back and chest that was hypopigmented was less than six square inches, the skin lesion was 0 percent of the exposed area, and the skin lesion coverage relative to the entire body was 3 percent. 

As explained above, as the 60 percent rating was in effect for less than five years, reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Upon review of the record, the Board must find that the Veteran's service-connected tinea versicolor of the arms, shoulders, back and chest is not shown to have improved since the assignment of the 60 percent rating in September 2010.

Although August 2011 VA examiner reported a change in the percentage of skin lesion coverage relative to the whole body, this finding was not consistent with the examination, which showed that the tinea versicolor was still located on the arms, shoulders, back and chest.  Also, the Veteran reported the same symptoms as were present in the previous July 2010 VA examination and his diagnosis has remained the same.  Significantly, the Veteran was still using Selsun 3 times per week, which is a topical corticosteroid.  Although the examiner stated that the duration of use was unknown, affording the Veteran the benefit of the doubt and considering that during the previous July 2010 VA examination the Veteran was using Selsun twice a week for the past 2 years, it is assumed that the Veteran continued using the topical corticosteroid during the past 12-month period.  

The Board finds that the preponderance of the evidence does not show improvement of the Veteran's condition.  Brown, 5 Vet. App. at 420.  As such, the record on appeal cannot be reasonably interpreted as showing improvement of the Veteran's service-connected tinea versicolor of the arms, shoulders, back and chest since the assignment of a 60 percent rating in the June 2010 rating decision.  Accordingly, the Board must restore the 60 percent disability rating, effective September 1, 2012.


ORDER

The 60 percent rating for service-connected tinea versicolor of the arms, shoulders, back and chest is restored, effective from September 1, 2012.



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


